DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Species 2 with traverse (fig. 2; claims 1-9 and 11-14) in the reply filed on 04/21/2022 is acknowledged.
Claims 10, 12-13, and 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that: on p. 10-11 of the Remarks, “In issuing the Restriction Requirement, the Examiner asserted that there appears to
be no generic claim Application respectfully disagrees, and traverses the Restriction
Requirement. Specifically, Figure 1 of the instant application pertains to a reference to prior art. In particular, Figure 1 is a generic figure of a solid-state cooking apparatus (10) comprising a cavity (11) and field applicators (12). Figure 2 schematically shows a field applicator 100 according to an embodiment of the instant application. Figures 3 and 4, in turn, respectively show more detailed embodiments of part of field applicator 100 of Figure 2. In particular, in Figure 3, branch-line coupler 161 clearly corresponds to an
embodiment of quadrature coupler 120 in Figure 2, and circular patch antenna 162 has
integrated therein the first and second antenna elements (130 and 131). This is expressly described at page 15, lines 4-8 of the specification as filed.
Further, it is noted that on page 15, lines 9-12 of the specification, a remark is made
that various elements of field applicator 200 are omitted from Figure 3. These elements
were namely already described in conjunction with Figure 2. Similarly, in Figure 4, hybrid coupler 261 clearly corresponds to an embodiment of quadrature coupler 120, and slots 230 and 231 correspond to first and second antenna elements 130 and 131.
Finally, Figure 5 illustrates a solid-state cooking apparatus similar to Figure 1, but
with the "known" field applicator 12 being replaced with field applicators 200A and 200B, which evidently correspond visually to field applicator 200 of Figure 3.
In this regard, claim 1 relates to a solid-state cooking apparatus, such as that of
Figure 1 or Figure 5, comprising a field applicator, detailed embodiments of which are
shown in Figures 2-4. The embodiments shown in Figures 2-4 are covered by claim 15,
which refers to a field applicator as defined in any of the claims 1-14. The field applicator as described in claims 1-9 and 11-14 may be any of those shown in Figures 2-4, whereas claim 10 is specifically directed at the embodiment of Figure 4, as is evident from the reference numbers in parentheses. Thus, Applicant respectfully disagrees that there is no generic claim covering all embodiments of the present disclosure. Based on the above, it is clear that the figures do not pertain to individual and independent species; rather, field applicators 200, 200A, 200B and 300 are more detailed embodiments of field applicator 100 of Figure 2. Accordingly, while Applicant has made an election as required under 35 U.S.C. §121, Applicant respectfully requests that the Restriction Requirement be withdrawn.”
Examiner’s Responses:
Applicant’s arguments are respectfully not found persuasive. With regards to species requirement: 
species 1 – shown in fig. 1 directed to “known field applicator 12”. It is noted there is no quadrature coupler, power estimation unit, controller, and switching unit, which are exclusive features of species 2 (fig. 2). 
Species 2 – shown in fig. 2 directed to “field applicator 100”. It is noted quadrature coupler and power estimation unit are used, which are exclusive feature to species 2. P. 15 lines 4-12 of originally-filed specification describes fig. 3 comprises RF amplifier system, controller, switching unit, and various loads for connecting to isolated port 2 may be included in field applicator 200 of fig. 3. However, power estimation unit is exclusive feature to only species 2. 
Species 3 - shown in fig. 3 directed to “field applicator 200”. The field applicator is implemented on microstrip on a single or multi layer circuit board 160. It uses branch-line coupler 161 and a circular patch antenna 162 in which the first and second antenna elements integrated, all of which are exclusive features to species 3. 
Species 4 – shown in fig. 4 directed to “field applicator 300” which is implemented on substrate-integrated waveguide. Unlike circuit board of Species 3, the circuit board 260 is covered with metal layer, slots formed on the metal layer are slot antenna, and 3dB hybrid coupler 261 is used, all of which are exclusive features to species 4.  
Species 5 – shown in fig. 5 directed to “field applicator 400”
For the above reason, the prior arts that read on the field applicator 100 shown in Fig. 2 are not likely applicable to at least the field applicator 200 shown in Fig. 3. Therefore, there is a serious burden of search that requires a different search queries and/or field of search. The species requirement is respectfully maintained. 
With respect to the generic claim(s), Applicant’ argument that at least claim 1 is generic is found persuasive.  
Note: claims 12-13 are not examined because claims 12-13 reads on fig. 4 (species 4) which belongs to non-elected species. Therefore, claims 12-13 are withdrawn from consideration. 
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 04/21/2022 claims, is as follows: Claims 15-22 have been withdrawn; and claims 1-22 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 2022064 filed on 11/23/2018. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
P. 02 of line 13 and 17 make reference to claim 1. There shall be no claim reference in Specification. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a power amplifier system for generating” in line 3
“system” is the generic placeholder. 
“for generating” is the functional language.
The limitation “a splitting element for splitting” in line 6
“element” is the generic placeholder. 
“for splitting” is the functional language
The limitation “a first antenna element for emitting” in line 8
“element” is the generic placeholder. 
“for emitting” is the functional language
The limitation “a second antenna element for emitting” in line 10
“element” is the generic placeholder. 
“for emitting” is the functional language
In claim 7:
The limitation “a power estimating system” and “power estimating units for estimating” in lines 2-3
“system” and “units” are the generic placeholder. 
“for estimating” is the functional language
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a power amplifier system" in line 3 of claim 1 has been described in originally-filed specification on p. 11, lines 9-11 as a component 110; fig. 2 – “a balanced, or single-ended amplifier system, optionally based on a Doherty, push-pull or other type of amplifier”.
The limitation “a splitting element" in line 6 of claim 1 has been described in originally-filed specification on p. 03, lines 7-8 as “a quadrature coupler having an input port connected to the power amplifier system, an isolated port connected to a predefined load, a first output port connected to the first  antenna element, and a second output port connected to the second antenna element.”
The limitation “a first antenna element" and “a second antenna element” in line 8-9 of claim 1 has been described in originally-filed specification on p. 06, lines 18-23 as “a double input circular polarization antenna, in which the first and second antenna elements are comprised. Alternatively, the 20 first and second antenna elements may be mutually orthogonal arranged antennas such as dipole  antennas, folded dipole antennas, bowtie dipole antennas, loop antennas, slot antennas, patch arrays, waveguides with orthogonal probes, and spiral antennas.”
The limitation “a power estimating system" and “power estimating units” in lines 2-3 of claim 7 have been described in originally-filed specification on p. 06, lines 1-2 as a component P; fig. 2 – “a directional coupler, preferably a bi-directional coupler”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The limitation "at least one of a first mode and second mode" in lines 16-17 renders the claim indefinite because it's unclear if this passage is partially modeled after the formulation of a Markush group, suggesting that only one of first mode or second mode is required by the claim, or if at least one of first mode and at least one of second mode is required. Because the claim does not recite a proper Markush group, Applicant should amend the claim to make the proper interpretation clear. 
For the purpose of substantive examination, the claim will be understood as requiring at least one of first mode or second mode.
In claim 6:
The limitation "a desired operating mode" in lines 2-3 renders the claim indefinite because it is unclear if “desired operating mode” refers to either “a first mode”, “ a second mode” that are previously recited in claim 1. 
For the purpose of substantive examination, it is presumed that “desired operating mode” is at least one of “first mode” or “second more” recited in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomotaka (JP 2008310969)
Regarding Claim 1, Tomotaka discloses a solid-state cooking apparatus (fig. 1) comprising: 
a cooking cavity (cooking chamber 100); 
a power amplifier system (oscillating unit 11) for generating a radiofrequency (RF) signal (microwave) (para. 0020, lines 1-3 and para. 0028); and 
a field applicator (microwave generating unit 10) configured to provide an electromagnetic wave (microwave) into the cooking cavity (cooking chamber 100) based on the generated RF signal (para. 0028), wherein the field applicator (microwave generating unit 10) comprises: 
a splitting element (power distributor 12) for splitting the generated RF signal into a first signal and a second signal (annotated fig. 1) (para. 0032) (“phase lag of 90 degrees”); 
a first antenna element (radiation means 105) for emitting a first wave based on the first signal into the cooking cavity (para. 0035); and 
a second antenna element (radiation means 106) for emitting a second wave based on the second signal into the cooking cavity (para. 0035); 
wherein the splitting element (power distributor 12) comprises a quadrature coupler (3 dB branch line coupler) having an input port (annotated fig. 1) connected to the power amplifier system (oscillating unit 11), an isolated port (annotated fig. 1) connected to a predefined load (resistor annotated fig. 1), a first output port (annotated fig. 1) connected to the first antenna element, and a second output port (annotated fig. 1) connected to the second antenna element (annotated fig. 1); and 
wherein the solid-state cooking apparatus (fig. 1) is operable in a second mode, wherein in the second mode, the predefined load equals a dummy load configured to dissipate a signal received at the isolated port of the quadrature coupler (3 dB branch line coupler) 1 (while Tomotaka is silent on the dummy load configured to dissipate a signal received at the isolated port, it is well-known that the dummy load connected to the isolated port of the 3 dB branch line coupler dissipates reflected signal as evidenced in Knadle). 
[AltContent: textbox (First signal)][AltContent: arrow]
[AltContent: textbox (second signal)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First output port)][AltContent: textbox (Isolated port)][AltContent: arrow][AltContent: textbox (Input port)][AltContent: arrow]
    PNG
    media_image1.png
    307
    630
    media_image1.png
    Greyscale

[AltContent: textbox (second output port)][AltContent: arrow]

Regarding Claim 2, Tomotaka discloses the solid-state cooking apparatus, wherein the first and second waves are each linearly polarized electromagnetic waves (microwave) 2 (as evidenced in Knadle, antenna radiates polarized RF signal), the first and second linearly polarized electromagnetic waves together forming, in the cooking cavity (cooking chamber 100), an elliptically polarized electromagnetic wave (para. 0032 and 0063).

Regarding Claim 3, Tomotaka discloses the solid-state cooking apparatus, wherein the quadrature coupler (3 dB branch line coupler) comprises a 3dB hybrid coupler 3 (it is well-known that a branchline coupler is hybrid coupler as evidenced in non-patent literature to Microwaves 101 “Branchline Couplers”). 

Regarding Claim 14, Tomotaka discloses the solid-state cooking apparatus, wherein the power amplifier system (oscillating unit 11) is integrated into the field applicator (microwave generating unit 10) (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tomotaka (JP 2008310969) in view of Nachtom (US 20180063901)
Regarding Claim 4, Tomotaka discloses substantially all of the claimed features as set forth above, wherein reflected signal received at the isolated port of the quadrature coupler. 

[AltContent: arrow][AltContent: textbox (First output port)][AltContent: textbox (Isolated port)][AltContent: arrow][AltContent: textbox (Input port)][AltContent: arrow]
    PNG
    media_image1.png
    307
    630
    media_image1.png
    Greyscale

[AltContent: textbox (second output port)][AltContent: arrow]

Tomotaka does not disclose the RF short or RF open is configured to reflect the signal received from the isolated port of the quadrature coupler back into the quadrature coupler via the isolated port.
However, Nachtom discloses reflected signal received from a cavity is returned back to the cavity by an amplifier (RF short or RF open) and add to the forward power (para. 0214; fig. 6). 

    PNG
    media_image2.png
    235
    402
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolated port of Tomotaka in a manner that the reflected signal received at the isolated port is fed back into one of the input port of quadrature coupler such that the reflected signal is added to the forward signal of the quadrature coupler. Doing so would advantageously contribute to efficient use of RF energy. The modification would result in RF short or RF open that routes the reflected signal from the isolated port to one of the input port of the quadrature coupler. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomotaka (JP 2008310969) in view of Wesson (US 20150351164)
Regarding Claim 5, Tomotaka discloses substantially all of the claimed features as set forth above, except a switching unit connects the dummy load to the isolated port of the quadrature coupler. 
However, Wesson discloses a switching unit (RF switch 36) connects a dummy load (38) (fig. 4). 

    PNG
    media_image3.png
    449
    688
    media_image3.png
    Greyscale

 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid-state cooking apparatus of Tomotaka to include the switching unit that connects the dummy load to the isolated port of the quadrature coupler as taught by Wesson. Doing so would allow the dummy load to be selectively connected to the isolated port of the quadrature coupler to allow the solid-state cooking apparatus to operate in at least two or more operating modes (para. 0062 of Wesson).

Regarding Claim 6, Wesson discloses a controller (controller 30 of Wesson) for controlling the switching unit (RF switch 36) in dependence of a desired operating mode of the solid-state cooking apparatus (first position and second position) (para. 0062; fig. 4).

Regarding Claim 7, the modification of Tomotaka and Wesson discloses further comprises a power estimating system (directional coupler 18 of Wesson) comprising one or more power estimating units for estimating an amount of power (para. 0062 and 0050 of Wesson), 
wherein the controller (controller 30 of Wesson) is configured to control the switching unit (RF switch 36 of Wesson) based on the estimated amount of power (“large reverse signal”, para. 0062 of Wesson), and 
wherein the amount of power is reflected back from the cooking cavity (cavity 2 of Wesson) and received at at least one of the first output port or the second output port (para. 0062 of Wesson). 



    PNG
    media_image3.png
    449
    688
    media_image3.png
    Greyscale


Regarding Claim 8, the modification of Tomotaka and Wesson discloses the solid-state cooking, wherein the desired operating mode is the first mode (first position of RF switch 36) or the second mode (second position of RF switch 36), and wherein the controller (controller 30) is configured to switch between the first and second modes (first position and second position respectively) by switching the desired operating mode from the first mode to the second mode when power reflected back from the cooking cavity and received at the first output port  exceeds a first threshold (para. 0062) (it is noted when large reverse signal is detected, switch positioned is switched to the second position, wherein the reverse signal is dissipated in the resistor 38). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Tomotaka (JP 2008310969) and Wesson (US 20150351164) in view of Bible (US 5961871)
Regarding Claim 9, the modification of Tomotaka and Wesson discloses the one or more power estimating units (directional coupler 18) each comprise a directional coupler (directional coupler 18) (para. 0057 and 0060 of Wesson), 
wherein each of the one or more power estimating units (directional coupler 18) is arranged between the first output port (output of amplifier 16A and 16B) and the first antenna element (antenna) (para. 0055; fig. 2). 
The modification of Tomotaka and Wesson does not disclose:
wherein at least one of the one or more power estimating units is configured to determine a power dissipated in the dummy load, the at least one of the one or more power estimating units comprising a current or voltage meter coupled to the dummy load. 
However, Bible discloses at least one of the one or more power estimating units (second power meter 26) is configured to determine a power dissipated in a dummy load (reflected power load 28), the at least one of the one or more power estimating units (second power meter 26) comprising a current or voltage meter (power meter 26) coupled to the dummy load (reflected power load 28) (fig. 2) (col. 10, lines 55-60).

    PNG
    media_image4.png
    513
    730
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more power estimating units of Wesson to include the current or voltage meter coupled to the dummy load as taught by Bible, in order to monitor the efficiency of the microwave cavity and to insure the reflected power is dissipated in the dummy load (col. 10, lines 41-49 of Bible). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tomotaka (JP 2008310969) in view of Rogers (US 20180310369)
Regarding Claim 11, Tomotaka discloses substantially all of the claimed features as set forth above, except the first and second antenna elements are elements of a mutually orthogonal antenna arrangement, wherein the mutually orthogonal antenna arrangement is slot antennas. 
However, Rogers discloses radiating elements 18 includes slot antennas (para. 0033; fig. 1). 

    PNG
    media_image5.png
    393
    676
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second antenna elements of Tomotaka to be slot antennas as taught by Rogers, in order to incorporate known antenna i.e. slot antenna to project electromagnetic waves into the cooking cavity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                         




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidence, Knadle (US 20070096919) discloses a quadrature hybrid coupler, wherein reflected signals are absorbed by termination 324 (para. 0072; fig. 3) (it is noted branchline coupler is a type of quadrature coupler, see attached non-patent literature to Microwaves101)
        2 As evidence, Knadle (US 20070096919) discloses antenna radiates circularly polarized RF signal (abstract). 
        3 As evidence, Microwaves101 (https://www.microwaves101.com/encyclopedias/hybrid-couplers ) discloses hybrid coupler includes branchline coupler.